82967: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30024: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82967


Short Caption:CHILDS VS. DIST. CT. (WLAB INV., LLC)Court:Supreme Court


Related Case(s):82834, 82835, 83051


Lower Court Case(s):Clark Co. - Eighth Judicial District - A785917Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBenjamin B. ChildsBenjamin B. Childs


Real Party in InterestChi On WongMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestInvestpro Investments LLCMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestInvestpro LLCMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestInvestpro Manager LLCMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestJoyce A. NickrandtMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestKenny Zhong LinMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestLiwe Helen ChenMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestMan Chau ChengMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestTKNR, Inc.Michael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


Real Party in InterestWLab Investment, LLCSteven L. Day
							(Day & Nance)
						


Real Party in InterestYan Qui ZhangMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentAdriana Escobar


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/01/2021Filing FeeFiling fee paid. E-Payment $250.00 from Benjamin B. Childs. (SC)


06/01/2021Petition/WritFiled Petition for Writ of Mandamus or Writ of Prohibition. (SC)21-15492




06/01/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-15493




06/01/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-15494




06/01/2021AppendixFiled Certificate of Mailing for Appendix to Petition for Writ. (SC)21-15496




06/01/2021MotionFiled Petitioner's Motion for Stay. (SC)21-15555




06/08/2021MotionFiled Real Party in Interest's Opposition to Petitioner's Motion for Stay. (SC)21-16342




06/08/2021MotionFiled Petitioner's Reply to Response to Motion for Stay. (SC)21-16414




06/23/2021MotionFiled Petitioner's Emergency Motion for Stay Under NRAP 27(e).  Relief Required Before June 24, 2021 at midnight [expiration of the automatic stay under NRCP 62(a)(1)]. (SC)21-18057




06/24/2021Order/ProceduralFiled Order Directing Answer and Granting Stay.  Real parties in interest shall have 28 days from the date of this order within which to file and serve an answer against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  We grant petitioner's motion and stay enforcement of the district court's sanctions order pending further order of this court.  (SC)21-18182




07/21/2021Petition/WritFiled Real Parties in Interest's Opposition to Benjamin B. Childs' Petition for Writ of Mandamus or Writ of Prohibition. (SC)21-20988




07/22/2021AppendixFiled Real Parties in Interests' Appendix - Master Index, Vols. 1 and 2.  (SC)21-21209




07/22/2021AppendixFiled Real Parties in Interests' Appendix - Vols. 3, 4, and 5. (SC)21-21210




07/22/2021AppendixFiled Real Parties in Interests' Appendix - Vols. 6, 7, and Vol. 8 - Part 1. (SC)21-21213




07/22/2021AppendixFiled Real Parties in Interests' Appendix - Vol. 8 - Part 2 and Vol. 9.  (SC)21-21214




07/26/2021Petition/WritFiled Benjamin B. Childs' Reply. (SC)21-21628




07/26/2021MotionFiled Petitioner's Motion to Strike Real Parties in Interest's Appendix. (SC)21-21629




07/26/2021AppendixFiled Reply Appendix to Benjamin B. Childs' Petition for Writ of Mandamus or Writ of Prohibition.  Volume 2.  (SC)21-21630




07/26/2021Notice/IncomingFiled Certificate of Mailing of Reply Appendix Benjamin B. Child's Petition for Writ of Mandamus or Writ of Prohibition. (SC)21-21631




07/30/2021MotionFiled Real Parties in Interest's Opposition to Benjamin B. Childs' Motion to Strike Real Parties in Interest's Appendix. (SC)21-22230




08/02/2021MotionFiled Petitioner's Reply to Opposition to Motion to Strike Real Parties in Interest's Appendix. (SC)21-22335




08/16/2021Order/ProceduralFiled Order Denying Motion.  Petitioner has filed a motion to strike the appendix of real parties in interest. The motion is denied.  (SC)21-23714




10/19/2021Order/DispositionalFiled Order Granting Petition.  "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT OT ISSUE A WRIT OF MANDAMUS instructing the district court to vacate the portion of its order imposing sanctions against petitioner and to have the underlying district court case reassigned to a different district court judge."  fn5[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  (SC)21-30024




10/19/2021WritIssued Writ with letter. Original and one copy of writ and copy of mailed to for service upon Judge Escobar.  (SC)21-30077




11/01/2021Notice/IncomingFiled Petitioners Notice of Compliance. (SC)21-31318




11/03/2021Notice/IncomingFiled Affidavit of Service in regards to Writ. (SC)21-31643




11/15/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32614




11/15/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View